Title: To George Washington from John Ballendine, 18 November 1760
From: Ballendine, John
To: Washington, George



Sir
18th Novr 1760

Inclos’d I send you a Letter that I sent to yr house Last winter, but you being out some way, the Bearer brot it back & understanding you intended to prosecute me for a fraud I had the inclos’d deposition taken as I really did believe there was

2 Tons of Iron when I told you of the number of Barrs that was counted to the waggoners believing the Iron was Justly weighed that came down Last, as you’l understand by Grimmitts deposition & depending so much on him & the weights I knew to be Just, was the true reason of my being so sure there was no mistake—I wou’d have waited until the Iron was weigh’d with yr Stillards but you know what bitter weather it was & the Time it wou’d take me to weigh such a Quantity of Iron & 40 Miles to ride that Evening to discharge the Undertaker of The work then with me—As Jos. Stevs. [Stephens] repaid the £7.0.0 recd of his Bro[the]r that you Settled with me for I knew the difference in our Accots cou’d not be great altho’ there was so Large a deficiency in the Iron, otherways I wou’d have sent you the Iron Long agoe, according to your own Accot but in the whole I hope you will forgive & Excuse the mistake if you desire the Iron to be sent you wanting by your Accot it shall be done, otherways it can be discounted to yr Satisfaction & whatever I have done amiss I begg your pardon & altho’ I clear my consience of an inte[n]ded fraud yet my Caricter cou’d not been hurt much more had I robb’d yr house of so much money for whenever my name is mention’d it’s not without the injury done you & in the worst Light represented, but I hope that time will better clear up these Suspicions & perhaps my future conduct may entitle me to a greater Share of yr good opinion wch I shall hearafter strive to embrace at every oppty offerd to Sir Yr obedt hble Servt

John Ballendine




Dr.
To cash repaid R. Stevs.
£ 7.0.0 



To Smiths Accot
6.3.0 3/4




£13.3.0 3/4


By Iron wantg




